Citation Nr: 1829655	
Decision Date: 07/10/18    Archive Date: 07/24/18

DOCKET NO.  14-41 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1998 to September 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

In June 2016, the Veteran testified before the undersigned Veterans Law Judge at a Central Office hearing.  A transcript of the hearing is associated with the claims file. 


FINDING OF FACT

The evidence is insufficient to show that the Veteran's right shoulder disability had its onset in service, manifested to a compensable degree within one year of separation, or is otherwise related to service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right shoulder disability have not been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. 
§ 3.303.  In order to establish service connection for a disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2017). 

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C. §§ 1110, 1101, 1112, 1113, 1137 (2012); 
38 C.F.R. §§ 3.307, 3.309.

When a disease listed at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Veteran asserts that his right shoulder disability had its onset in service and is related to physical training in service.  

Here, the Veteran has a current disability of degenerative changes of the right shoulder, status post rotator cuff surgery.  See VA Treatment Records.  Thus, the issue that remains disputed is whether his right shoulder disability had its onset in service, manifested to a compensable degree within one year of service separation, or is otherwise related to service.  To this end, the preponderance of the evidence is against the Veteran's claim.  

In his January 2012 claim, the Veteran reported that his right shoulder problems are a result of carrying a backpack, rifle training, and firing range along with pull ups and sit ups.   He generally asserted that his disability came from wear and tear of physical training on his body during service.  The Veteran did not mention any specific injury in service. 

During the June 2016 VA hearing, the Veteran reported that while doing pull ups in physical training, he felt something tear in his shoulder in March 2001.  The Veteran reported that he was pushing his body to the max hoping to excel and gain a promotion.  As a result, he did not seek medical attention.  He reported he self-treated with Motrin, ice packs and elevation.  The Veteran reported he first got treatment at a VA medical center in October 2013.  The Veteran reported that he did not seek treatment in service but sought treatment after separation when his condition worsened.  See June 2016 Hearing Transcript.  

The available service treatment records are silent for complaints of or treatment for a low back or neck disability.  In his April 2002 report of medical history, the Veteran denied any history of painful shoulder.  Notably, the Veteran's service treatment records show treatment for other injuries including an injured right knee and left finger.    

Post service records show numerous complaints of shoulder pain beginning as early as March 2009 - over 6 years after separation.  The diagnostic assessment was right shoulder strain.  

An October 2013 VA treatment records show the Veteran reported chronic shoulder pain that began in 2011.  He attributed his pain to exercise and military duties.  He denied any injuries or trauma to the area.  An October 2014 VA treatment record indicates the Veteran reported shoulder pain occurring over the past 10 years.  The Veteran reported no history of trauma.  

The Board has also considered the Veteran's assertions that his right shoulder disability is a result of an injury he reportedly experienced in service.  The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  It is also well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Whether the Veteran's disabilities are related to service requires medical expertise to determine.

Although no VA examination was accorded to the Veteran, the Board finds that no such development is warranted based upon the facts of this case.  In pertinent part, there is medical evidence which diagnoses the current disability but, as detailed below, the record does not indicate his disabilities are due to or incurred during service.  Only the Veteran's contentions indicate a relationship with service, which is insufficient to trigger an examination since in these circumstances the validity of the assertions would require competent medical evidence.

In sum the Veteran's service treatment records are silent for any complaints of or treatment for any shoulder disabilities.  The Veteran's separation examination is negative for any clinical findings or reports of a shoulder disability.  Although the Board has considered the Veteran's testimony that he refused to seek treatment in service to increase his potential for promotion, service treatment records do show that he sought treatment for other ailments including an injured left finger in June 2002 and right knee pain in April 2002.  Therefore, the Veteran's lack of service treatment for his shoulder constitutes negative evidence.  In addition, the Veteran denied any history of painful shoulder in April 2002, after he contends he injured his shoulder in March 2001.  This is a signed, sworn document completed by the Veteran coincident with service.  Accordingly, while the Veteran possesses the competence to describe events and facts that occurred during service, that he did not report back complaints during service despite having such complaints is not considered credible in this case, and therefore his current statements to this effect are assigned no probative weight.  

The Board has also considered whether service connection is warranted on a presumptive basis.  However, the evidence does not show that the Veteran's right shoulder degenerative changes manifested to a compensable degree within 1 year from separation.

Therefore, the Board finds that the most probative evidence of record shows that the Veteran's current right shoulder disability was not caused by his military service.  Accordingly, the Board finds that entitlement to service connection for a right shoulder disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a right shoulder disability is denied. 





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


